April 24, 2015 Gold Shares Covered Call ETN The Gold Shares Covered Call Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Credit Suisse NASDAQ Gold FLOWS TM (Formula-Linked OverWrite Strategy) 103 Index (the “Index”). The Index seeks to implement a “covered call” investment strategy by maintaining a notional long position in shares of the SPDR Gold Trust ETF (GLD UP ) (the “GLD shares”) while notionally selling monthly out-of-the-money call options on that position. We have listed the ETNs on The Nasdaq Stock Market (“Nasdaq”) under the ticker symbol “GLDI”. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in a covered call strategy on GLD shares. The ETNs pay a monthly variable cash coupon based on the notional premiums received from selling the calls. ETN Details ETN ticker GLDI Indicative value ticker GLDI.IV Bloomberg Index ticker QGLDI CUSIP/ISIN 22542D480 / US22542D4806 Primary Exchange Nasdaq 1 ETN annual investor fee 0.65%* 12-month yield 12.02%** 12-month total return -5.43%*** 12-month price return -15.58% ETN inception date January 28, 2013 Underlying index Credit Suisse NASDAQ Gold FLOWS
